HENRIOD, Chief Justice.
Appeal from a “judgment” (which in reality only was an order denying a motion *296for a new trial). Affirmed with costs to respondent.
This appeal is abortive, being from the denial of a motion for a new trial.1
Nonetheless, parenthetically and dictum-wise, we are at a loss to know why, after the full hearings, testimony, findings, conclusions and judgment in which Mrs. Hab-beshaw appeared to have exhausted her complaints, financial and physical, she should ask for a new trial under Rule 59(a) (4), Utah Rules of Civil Procedure. .There appears to be no evidence that could .not have been discovered with reasonable .diligence. The court gave her $2500 for •her attorney. He withdrew before appeal. She got other counsel and we think that there was nothing after the judgment that occurred warranting its vacation.
. McDonough, wade and callis-TER, JJ., concur.

. See Rule 72(a), Utah Rules of Civil Procedure, Vol. 9, pp. 776 et seq. and annotations thereto.